Citation Nr: 0336415	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  99-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected hydrocele 
of the left testicle, post-operative.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hydrocele of the left testicle, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from November 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, continued a 
noncompensable evaluation for hydrocele of the left testicle, 
postoperative.

This matter also arises from a December 1999 rating decision 
wherein the RO denied entitlement to service connection for 
major depressive disorder as secondary to service-connected 
hydrocele of the left testicle, post operative.  

The Board remanded the case in February 2001 for further 
development and for compliance with the notice and duty to 
assist provisions in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).   

Most recently in a May 2002 rating decision , the RO assigned 
a 10 percent disability evaluation for hydrocele of the left 
testicle, effective from July 1998; and affirmed the denial 
of entitlement to service connection for major depressive 
disorder secondary to service-connected hydrocele of the left 
testicle.  A supplemental statement of the case was issued in 
May 2002.  

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The claim has been returned to the Board for further 
appellate review.


This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2003).  

The appellant was notified in December 2001 that the Board 
was developing the case and had requested records from the 
National Personnel Records Center (NPRC).  He was also 
notified to identify health care providers for treatment of 
hydrocele of the left testicle and depression since October 
1999 so that treatment records could be obtained.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs (Disabled American Veterans), 327 F. 3d 1339 (2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which ...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The veteran submitted additional evidence and although he 
waived review by the RO for some of the evidence, he 
requested RO review of a medical statement.  In addition, the 
case must be remanded to comply with due process requirements 
as to providing notice of the results of the request to the 
NPRC.   

Furthermore, the CAVC has held that section 5103(a), as 
amended by the VCAA and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

In Disabled American Veterans, the CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans 327 F. 3d at 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA on the 
issues of entitlement to an evaluation in excess of 10 
percent for hydrocele of the left testicle, post operative 
and for entitlement to service connection for major 
depressive disorder as secondary to service-connected 
hydrocele of the left testicle.  Accordingly, remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

In addition, the Board notes that three medical folders have 
become separated from the claims file.  A search at the Board 
has produced negative results.  The VBA AMC should make a 
search for the three medical folders and when found, attach 
them to the claims folder.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim for an increased evaluation for 
hydrocele of the left testicle, post-
operative and for service connection for 
major depressive disorder secondary to 
service-connected hydrocele of the left 
testicle, post-operative and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should request 
verification of service and the veteran's 
service medical records for a period of 
service in the Army National Guard of 
Texas from April 1987 to April 1997.  His 
organization was DET 1 1249th TAM Co.  
His service number during this period was 
[redacted].  

4.  The VBA AMC should make a thorough 
search for the veteran's medical folders 
previously associated with this claims 
file and when found, attach them to the 
claims file.

5.  The veteran has identified receiving 
outpatient treatment at the VA Audie 
Murphy Memorial Veterans Hospital 
Division and at a Day Treatment Center.  
Please request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports. 

The VBA AMC should secure VA treatment 
records from September 2002 and the 
reports of any scrotal sonograms, after 
August 1998, specifically to include 
scrotal sonograms reportedly performed in 
1999 and 2000 and one requested in 
September 2002.   

6.  After any additional medical records 
have been associated with the claims 
file, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a genitourinary examination by 
an appropriate specialist for the purpose 
of ascertaining the nature and extent of 
severity of his genitourinary disability 
rated as a post operative left hydrocele.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It should be noted that the veteran is 
service connected for hydrocele of the 
left testicle, post operative and that 
the impression of an August 1998 scrotal 
sonogram did not show a left hydrocele.  

An enlarged left epididymis was shown.  
The examiner should describe the symptoms 
and manifestations that are due to 
service-connected hydrocele of the left 
testicle, postoperative. 
The examiner should address the following 
questions: 

a.  Has there been a recurrence of a 
hydrocele in the left testicle? 

b.  Is the pain in the left testicle due 
to a hydrocele of the left testicle, if 
one is present? 

c.  Are the conditions of chronic 
epididymitis, small left inguinal hernia, 
and enlarged left epididymis shown by 
examination reports in the claims file, 
etiologically or causally related to the 
post-operative hydrocele of the left 
testicle? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
hydrocele of the left testicle, post-
operative, and in so doing, document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2003).  The VBA AMC should also 
readjudicate the issue of entitlement to 
service connection for major depressive 
disorder as secondary to service-connected 
hydrocele of the left testicle, post-
operative.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2003).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


